Case 1:20-cv-00458-HG-RT Document 18 Filed 01/16/21 Page 1 of 2          PageID #: 116




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF HAWAII

 JORGE RIVERA and JENNIFER                 Case No. 1:20-cv-00458-HG-RT
 RIVERA, individually and on behalf
 of their minor child, J.R.,               [CIVIL RIGHTS ACTION]
                       Plaintiffs,
                                           AMENDED CERTIFICATE OF
                                           SERVICE
               vs.

 CITY AND COUNTY OF
 HONOLULU; KIRK UEMURA;
 ARTIE KENDALL; and DOE
 DEFENDANTS 1—10,
                       Defendants.




                      AMENDED CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on January 16, 2021, true and correct

 copies of the foregoing documents were electronically transmitted to the Clerk’s

 Office using the CM/ECF System, which will notify all counsel of record of such

 filing. Additionally, on January 16, 2020, true and correct copies of the foregoing

 documents were mailed to the following parties at their last known address:

       Kirk Uemura
       44-150 Nanamoana Street
       Kaneohe, HI 96744

       Artie Kendall
       46-161 Nona Loop
       Kaneohe, HI 96744
Case 1:20-cv-00458-HG-RT Document 18 Filed 01/16/21 Page 2 of 2   PageID #: 117




      DATED: Honolulu, Hawaii, January 16, 2021.

                                         /s/ Mateo Caballero
                                         MATEO CABALLERO
                                         ACLU of Hawaii Foundation
                                         Attorney for Plaintiffs
